UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CARL N. POSTON,                          
                  Plaintiff-Appellant,
                  v.
DAVID SKEWES; SHERRY SKEWES,                       No. 01-2476
Individually and d/b/a Hollybrook
Farms,
               Defendants-Appellees.
                                         
            Appeal from the United States District Court
      for the Western District of Virginia, at Big Stone Gap.
                  James P. Jones, District Judge.
                          (CA-00-129-2)

                       Argued: September 25, 2002

                       Decided: October 16, 2002

   Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

ARGUED: Scott N. Brown, Jr., SPEARS, MOORE, REBMAN &
WILLIAMS, Chattanooga, Tennessee, for Appellant. James Noe
Lucas Humphreys, HUNTER, SMITH & DAVIS, L.L.P., Kingsport,
Tennessee, for Appellees. ON BRIEF: William F. Etherington,
BEALE, BALFOUR, DAVIDSON & ETHERINGTON, P.C., Rich-
mond, Virginia, for Appellant. Gary L. Edwards, II, HUNTER,
SMITH & DAVIS, L.L.P., Kingsport, Tennessee, for Appellees.
2                          POSTON v. SKEWES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   This appeal arises out of a negligence action brought by Carl N.
Poston against David and Sherry Skewes for injuries resulting from
an automobile accident at the Skewes’ commercial pheasant hunting
farm. The jury returned a verdict in favor of Poston. The district court
granted the Skewes’ post-verdict motion for judgment as a matter of
law. We affirm.

                                    I.

   On October 30, 1999, Poston participated in a pheasant hunt at the
Skewes’ South Dakota farm. To reach the hunting site, the "south
farm," the hunters had to travel from the lodge across open fields. The
hunters divided into two groups. Ms. Skewes drove one group in a
pick-up truck. She asked her visting neighbor, Pam Hitt, to drive the
other group, which included Poston, in the farm’s Suburban. The
hunters often drove the Suburban. Poston, who had hunted at the
Skewes’ farm approximately 10 times prior to this trip, had driven it
himself "on several occasions."

   The hunters traveled down a public road to the south farm. Poston
then directed Hitt to "turn into the field." After hunting at the first
"strip," Poston and four other hunters climbed back into the Suburban.
Hitt proceeded across the field to the next strip. During this drive, Hitt
suddenly hit a ditch, causing the passengers to bounce when the Sub-
urban’s front and then back wheels hit the ditch. Poston hit his head
on the roof and suffered a "burst fracture of his L-1 vertebra." Prior
to the accident, none of the passengers saw the ditch and none of the
passengers complained about Hitt’s driving.

   Poston, a hunter for many years, had hunted at approximately 500
farms. In 1998, he signed an assumption of the risk and release agree-
ment for the Skewes’ farm, which stated in part:
                            POSTON v. SKEWES                             3
     I further understand and accept that hunting, walking, or
     otherwise moving about Hollybrook Farms . . . may involve
     traversing plowed or cultivated fields, hills, ditches . . . as
     well as getting in or out of vehicles. I further understand and
     accept that Hollybrook Farms poses certain natural dangers.
     The terrain poses hidden dangers and obvious dangers of
     which I am aware. . . . I further understand and accept that
     I may come into contact with . . . holes in the ground and
     other obstructions or hazards which may or may not be eas-
     ily seen.

Although Poston did not sign an agreement in 1999, he did sign a
similar document when he went to the farm in 2000, the year after the
accident.* He testified that prior to the accident he knew that hunting
at the Skewes’ farm would require crossing fields in off-road vehicles
and that ditches were common in the fields.

   On July 27, 2000, Poston initiated this action relying on diversity
jurisdiction: Poston resides in Tennessee and the Skewes reside in
Virginia. The district court applied South Dakota law based on the
place of the injury. See Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S.
487, 496-97 (1941) (federal court exercising diversity jurisdiction
must apply choice of law rules of forum state); Jones v. R.S. Jones
& Assocs., Inc., 431 S.E.2d 33, 34 (Va. 1993) (in tort action, applying
substantive law of "the place of the wrong").

                                    II.

   The parties tried the case before a jury on April 30-May 1, 2001.
The district court denied the Skewes’ motions for judgment as a mat-
ter of law both at the close of Poston’s evidence and at the close of
all of the evidence. The jury returned a $300,000 verdict in favor of

   *The trial court admitted into evidence a redacted version of the
assumption of the risk agreement. This redaction excluded a portion of
the document releasing the Skewes from any future claims of negligence.
See Hiett v. Lake Barcroft Cmty. Ass’n, 418 S.E.2d 894, 895 (Va. 1992)
("[T]he law in Virginia has been settled that an agreement entered into
prior to any injury, releasing a tortfeasor from liability for negligence
resulting in personal injury, is void because it violates public policy.").
4                          POSTON v. SKEWES
Poston. On May 11, 2001, the Skewes filed a renewed motion for
judgment as a matter of law and an alternative motion for a new trial.
The district court granted the renewed motion for judgment as a mat-
ter of law and denied the motion for a new trial.

   The district court properly recognized that a court may grant a
motion for judgment as a matter of law only if "there is no legally suf-
ficient evidentiary basis for a reasonable jury to find" for the party
successful at trial. Fed. R. Civ. P. 50(a), (b). Applying this standard,
the district court concluded that Poston had not provided a sufficient
evidentiary basis for a reasonable jury to find that the Skewes’ agent,
Pam Hitt, negligently caused the accident. It reasoned that none of the
occupants of the Suburban, including Hitt, saw the ditch before the
accident, no one objected to Hitt’s driving speed or method, and there
was no evidence that the ditch was within the vision of a reasonably
prudent driver or that Hitt could have stopped in time to avoid the
ditch. The district court also concluded that there was insufficient evi-
dence of the Skewes’ negligence in failing to provide an unobstructed
path of travel through the field or in failing to warn of the ditch.
Finally, the district court found that Poston had assumed the risk as
a matter of law based on the assumption of the risk agreement and
Poston’s extensive hunting experience.

                                  III.

   We have reviewed the record, briefs, and applicable law and have
considered the oral arguments of the parties, and we conclude that the
district court was correct. Accordingly, we affirm on the basis of the
district court’s well-reasoned opinion. See Poston v. David Skewes, et
al., No. 2:00CV00129 (W.D. Va. Nov. 21, 2001).

                                                            AFFIRMED